ORDER

This Court having considered the joint petition of the Attorney Grievance Commission of Maryland and Terence Adrian Coles, Respondent, for an order disbarring the Respondent by consent, it is this 6th day of February, 2004,
ORDERED, by the Court of Appeals of Maryland, that the joint petition should be, and hereby, is GRANTED, and that Terence Adrian Coles is hereby disbarred, effective immediately; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Terence Adrian Coles from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all judicial tribunals in this State.